ON REHEARING.
In the petition for rehearing in this case our attention is especially called to two decisions both of which were cited in the briefs in the case and considered at the time the Departmental opinion was written, but it was not then thought *Page 699 
necessary to specially notice them. One of these cases is AlaskaPacific Steamship Co. v. Egan, 202 Fed. 867, which differs from the case now before us in that there the action was not against a stevedore contracting to do a particular thing upon a vessel and using the vessel's appliances in pursuit of the work. The other case, that of Port of New York Stevedoring Corporation v.Castagna, 280 Fed. 618, is different in that there the defect which caused the plaintiff's injury, as shown by the evidence, was obvious and the slightest inspection would have discovered it.
The Departmental opinion reported in 148 Wn. 155,268 P. 177, is adhered to and the petition for rehearing will be denied.